Title: From George Washington to Abraham Skinner, 4 May 1782
From: Washington, George
To: Skinner, Abraham


                        
                            Sir,
                            Head Quarters May 4th 1782
                        
                        I expected, in obedience to my order of the 20th & agreable to your Letter of the 22nd Apl that a
                            Return of the Officers Prisoners in our possession would have been transmitted me immediately and I cannot account for
                            your delay.
                        You will now inclose it to Genl Hazen & deliver it to Lieut. Hywell who will be the bearer of
                            this—and you will be particular in distinguishing in it such as are unconditional Prisoner & such as are taken
                            under any Convention or Capitulation, with the places where they are.
                        I must also desire that you will immediately Join the Army, prepared to continue, bringing with you a Copy of
                            the above return. I am &c 

                        
                            P.S. Be pleased to give me the circumstances of the detention of Badgely and Hatfield who are said to
                                have been apprehended when under the sanction of a Flag.
                        


                    